           Case 1:17-cv-09151-RA Document 45 Filed 02/08/19 Page 1 of 2


                                                                    USDC-SDNY
                                                                    DOCUMENT
UNITED STATES DISTRICT COURT                                        ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                       DOC#:
                                                                    DATE FILED:     :J /
                                                                                 zs ( I       1
 MALIBU MEDIA, LLC,

                              Plaintiff,                        No. 17-CV-9151 (RA)

                         V.                               ORDER TO SHOW CAUSE FOR
                                                             DEF AULT JUDGMENT
 PATRICK AHERN,

                              Defendant.


RONNIE ABRAMS, United States District Judge:

         On July 13, 2018, the Clerk of Court entered a certificate of default against Defendant.

On October 3, 2018, Plaintiff moved for default judgment, and the Court issued an Order to

Show Cause on November 15, 2018. At the show cause hearing on January 4, 2019, the Court

found that service of the motion for default judgment, supporting papers, and the Order was

improper, but did not rule on the motion. It is hereby:

         ORDERED that Plaintiff shall serve a copy of the motion for default judgment, any

supporting papers, and this Order by February 22, 2019, on the Defendant by the methods

described in Rule 4 of the Federal Rules of Civil Procedure, taking care to effectuate service

properly in light of the discussion at the January 4, 2019 hearing. If Plaintiff wishes to effectuate

service in another way, it may submit a letter to the Court no later than February 15, 2019,

requesting permission to use an alternative form of service and explaining why it is necessary to

do so.

         IT IS FURTHER ORDERED that answering papers, if any, should be served upon

Plaintiff by March 15, 2019.
           Case 1:17-cv-09151-RA Document 45 Filed 02/08/19 Page 2 of 2



         IT IS FURTHER ORDERED that Defendant show cause at a conference to be held on

April 5, 2019 at 4:30 p.m., in Courtroom 1506 of the U.S. District Court for the Southern

District of New York, 40 Foley Square, New York, New York, why a default judgment should

not be entered in favor of Plaintiff for the relief requested in the Amended Complaint.

SO ORDERED.

Dated:     February 8, 2019
           New York, New York

                                                 Ronnie" Abrams
                                                 United States District Judge




                                                    2
